Polos, C.J. This claim arises out of an alleged criminal offense which occurred on Janury 18,1975 in Chicago, Illinois. Claimant seeks compensation pursuant to the provisions of the “Crime Victims Compensation Act,” Ill. Rev.Stat., Ch. 70, para. 71, et seq, hereinafter the Act. On November 3, 1976, this Court entered an order denying this claim, on the ground that Claimant had failed to cooperate fully with law enforcement officials in the apprehension and prosecution of his assailant, as required by the Act. Pursuant to Section 9 of the Act, Claimant requested a hearing on modification of that order, and a hearing was accordingly held before a Commissioner of this Court. Testifying as a witness on his own behalf, Claimant stated that on the evening of January 18,1975, he was robbed and shot in the abdomen by four men. He further testified that several days later, while he was still hospitalized, he was interviewed by a Chicago police officer, who asked him to view photographs in an effort to identify his assailants. Claimant said that he refused to view the photographs because he was “scared of reprisal.” Henry Leleja, a Chicago police officer, testified that he contacted Claimant on January 21,1975, in his room at the Englewood Hospital, and asked him to view some photographs as soon as he was physically able. Leleja said that Claimant refused to do so, and that although he told Claimant that he could come into his office at any time in the future to view the photographs, Claimant never did so. The foregoing testimony clearly establishes that Claimant failed and refused to cooperate with law enforcement officials in apprehending his assailants, which is a condition precedent to recovery under the Act. The Court therefore finds that there is no reason to modify its order of November 3,1976, denying recovery to Claimant.